DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Restriction to one of the following Species is required under 35 U.S.C. 121 as the application contains claims directed to the following patentably distinct Species:
A transistor, as described in (Fig 1). 
A transistor, as described in (Fig 3).
A transistor, as described in (Fig 4).
A transistor, as described in (Fig 6A).
A transistor, as described in (Fig 6B).
A transistor, as described in (Fig 7).
A transistor, as described in (Fig 10).

The species of different structure, Species M.I-M.VII, as claimed are independent or distinct because they have been disclosed in separate Figures and different Embodiments, and are characterized by mutually exclusive characteristics as follows:
Regarding Species M.I - M.VII, mutually exclusive features of “a base insulating film 436 over a substrate 400; an oxide semiconductor film 409 which is over the base insulating film 436 and includes a channel formation region 403, a low-resistance region 404a, and a low-resistance region 404b; a gate insulating film 402 and a gate electrode layer 401 which are over the channel formation region 403; a silicon nitride film 407 over (Fig 1) ", in Species M.I, and, features of “the source electrode layer 405a and the drain electrode layer 405b which are in contact with the oxide semiconductor film 409 may be formed before the silicon nitride film 407 is formed.” (Fig 3)", in Species M.II. and, features of” The transistor 520 includes the following: the base insulating film 436 and the base insulating film 438 over the substrate 400; an oxide semiconductor film 509 over the base insulating film 438; the gate insulating film 402 over the oxide semiconductor film 509; the gate electrode layer 401 over the gate insulating film 402; a sidewall insulating film 413a and a sidewall insulating film 413b which are in contact with side surfaces of the gate insulating film 402 and side surfaces of the gate electrode layer 401; the interlayer insulating film 411 and an interlayer insulating film 414 which are over the oxide semiconductor film 509, the gate electrode layer 401, and the sidewall insulating films 413a and 413b; and the source electrode layer 405a and the drain electrode layer 405b which are in contact with the oxide semiconductor film 509 in openings provided in the interlayer insulating films 411 and 414.” (Fig 4) ", in Species M.III, and, features of “the oxide semiconductor film 509 may be in contact with the source electrode layer 405a and the drain electrode layer 405b without the openings in the interlayer insulating film 411. An insulating film 412 may be formed over the gate electrode layer 401.”, as described in (Fig 6A)", in Species M.IV, and, features of “a (Fig 6B)", in Species M.V, and, features of “includes the following: a base insulating film 102 over a substrate 100 including a semiconductor material (e.g., silicon); a semiconductor layer 116 over the base insulating film 102; a gate insulating film 108 over the semiconductor layer 116; a gate electrode layer 110 over the gate insulating film 108; a sidewall insulating film 120a and a sidewall insulating film 120b which are over the gate insulating film 108 and in contact with side surfaces of the gate electrode layer 110; a stack of an insulating film 125, an insulating film 131, and an insulating film 133 which covers the semiconductor layer 116, the gate insulating film 108, the gate electrode layer 110, and the sidewall insulating films 120a and 120b; and a source electrode layer 124a and a drain electrode layer 124b which are in contact with the semiconductor layer 116 through openings provided in the insulating film 125, the insulating film 131, and the insulating film 133”,as described in (Fig 7)", in Species M.VI, and, features of “ the transistor 260 which is included in the peripheral circuit 253 and the transistor 262 and the capacitor 254 which are included in each of the memory cell arrays 251a and 251b are illustrated” as described in (Fig 10)", in Species M.VII.  Therefore, the Species M.I - M.VII, are independent or distinct, reciting mutually exclusive. In addition, these species are not obvious variants of each other based on the current record.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reasons apply:
the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter as exemplified by the aforementioned mutually exclusive characteristics, while the species or groupings of patentably indistinct species require a different field of search (different search strategies or search queries, as evidenced by the above-defined distinctions between the species) (see MPEP § 808.02) and/or the prior art applicable to one species would not likely be applicable to another species; and/or the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. Therefore, restriction for examination purposes as indicated is proper.
Applicant is advised that a reply to this requirement must include an identification of the species that is elected consonant with this requirement, and a listing of all claims readable thereon, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To reserve a fight to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Applicant is reminded that upon the cancellation of claims encompassing to a non-elected species, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141. If claims are added after the election, applicant must indicate which are readable upon the elected species MPEP § 809.02(a).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 

In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOIN M RAHMAN whose telephone number is (571)272-5002.  The examiner can normally be reached on 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/MOIN M RAHMAN/Primary Examiner, Art Unit 2898